Appeal from a judgment of the County Court of Clinton County, rendered November 5, 1976, convicting defendant on his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree. The only issue raised on this appeal is defendant’s contention that the sentence imposed was unduly harsh and excessive. His guilty plea was entered with knowledge of the sentence to be imposed and in full satisfaction of other charges pending against him. Moreover, he had previously been convicted of a drug-related offense. We are unable to say that, on this record, an indeterminate sentence of imprisonment with a maximum of nine years and a minimum of three years was excessive or represented an abuse of discretion (People v Caputo, 13 AD2d 861). Judgment affirmed. Koreman P. J., Greenblott, Sweeney, Kane and Mahoney, JJ., concur.